Exhibit 10.2

 

RESTRICTED STOCK TERMINATION AGREEMENT

 

THIS RESTRICTED STOCK TERMINATION AGREEMENT (this “Agreement”) is made as of
March 12, 2019, by and between the undersigned (the “Grantee”) and CAS Medical
Systems, Inc., a Delaware corporation (the “Company”). Capitalized terms used
herein but not otherwise defined shall have the meaning ascribed to them in the
Merger Agreement (as defined below).

 

RECITALS

 

A. The Company granted to the Grantee shares of the Company’s common stock, par
value $0.004 per share, as set forth on Exhibit A hereto, pursuant to that
certain Inducement Restricted Stock Agreement, dated August 27, 2010 (the
“Restricted Stock Agreement,” with the shares under such Restricted Stock
Agreement being the “Restricted Stock”), which shares of Restricted Stock are
subject to certain restrictions until the Company’s common stock has maintained
an average closing price per share of at least $4.15 over a period of sixty
consecutive trading days.

 

B. The Company entered into that certain Agreement and Plan of Merger (the
“Merger Agreement”), dated February 11, 2019, by and among Edwards Lifesciences
Holding, Inc., a Delaware corporation (“Parent”), Crown Merger Sub, Inc., a
Delaware corporation and a wholly-owned subsidiary of Parent (“Merger Sub”), and
the Company, pursuant to which Merger Sub will be merged with and into the
Company with the Company as the surviving corporation.

 

C. The date on which the Merger is consummated is hereinafter referred to as the
“Effective Time”.

 

D. In connection with the transactions contemplated by the Merger, the Grantee
entered into that certain Voting Agreement, dated February 11, 2019, by and
between Parent and the Grantee, pursuant to which the Grantee agreed to
terminate the Restricted Stock Agreement immediately prior to the Effective Time
without further liability or obligation to the Company.

 

NOW, THEREFORE, in consideration of the premises and covenants contained herein,
and other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the Grantee and the Company hereby agree as follows, and
Parent and Merger Sub shall be entitled to rely on the following agreements
between the Grantee and the Company:

 

1. Termination of Restricted Stock Agreement. Effective immediately prior to the
Effective Time, the Restricted Stock is cancelled and the Restricted Stock
Agreement is hereby terminated and of no force and effect. The Grantee hereby
releases the Company, Parent and Merger Sub, and each of their respective
affiliates, from any liability with respect to the cancellation of the
Restricted Stock set forth hereunder.

 

2. Representations and Warranties. By virtue of the execution and delivery of
this Agreement by the Grantee, the Grantee hereby represents and warrants to the
Company that: (a) the Grantee is a competent adult and/or has full and complete
power, legal right and authority to execute and deliver this Agreement and to
carry out its provisions; (b) the execution, delivery and performance of this
Agreement by the Grantee does not and will not result in a violation of any law
applicable to the Grantee or result in a breach of, conflict with or default
under, any term or provision of any note, mortgage, bond, security agreement,
loan agreement, guaranty, pledge or other instrument or agreement to which the
Grantee is a party; (c) the Grantee is the legal, record and beneficial owner of
the Restricted Stock and owns good, valid, legal and marketable title to such
Restricted Stock, free and clear of all pledges, security interests, liens,
claims, encumbrances, agreements, rights of first refusal and options of any
kind whatsoever, other than spousal interest or such restrictions arising under
the Securities Act of 1933, as amended, state securities laws or any of the
documents and other agreements executed as of the date hereof in connection with
the consummation of the Merger; and (d) the Grantee has had access to or the
opportunity to review sufficient written and oral information about the Company
and the Merger Agreement to allow the Grantee to make an informed decision prior
to executing this Agreement. The Grantee further acknowledges and agrees that
neither the Company nor any other party has made any oral or written
representation, inducement, promise or agreement to the Grantee in connection
with the buyout of the Restricted Stock, other than as expressly set forth in
this Agreement or in the Merger Agreement.

 



 

 

 

3. Binding Effect; Benefits. This Agreement shall be binding upon and inure to
the benefit of the parties to this Agreement and their respective successors and
assigns. If the Grantee is married and the Restricted Stock to be terminated
hereunder constitutes community property or otherwise needs spousal or other
approval for the termination to be legal, valid and binding, this Agreement is
being contemporaneously herewith executed and delivered by the Grantee’s spouse.
Nothing in this Agreement, express or implied, is intended or shall be construed
to give any person other than the Grantee or the Company or their respective
successors or assigns any legal or equitable right, remedy or claim under or in
respect of any agreement or any provision contained herein; provided that Parent
and Merger Sub shall be entitled to rely upon the acknowledgements and
agreements set forth in this Agreement in consummating the Merger.

 

4. Entire Agreement. This Agreement contains the entire agreement of the parties
hereto relating to the subject matter hereof and supersedes all prior agreements
and understandings between the parties with respect to the subject matter
hereof, and there are no written or oral terms or representations made by either
party other than those made herein.

  

5. Amendment; Termination. No amendment or modification of this Agreement shall
be valid or binding unless made in writing and duly executed by the party
against whom enforcement of any such amendment or modification is sought and
making specific references to this Agreement. This Agreement shall expire upon
termination of the Merger Agreement.

 

6. Governing Law. This Agreement and the rights and obligations of the parties
hereunder shall be governed by the laws of the State of Delaware, without regard
to its conflicts of laws principles.

 

7. Counterparts. This Agreement may be executed in any number of counterparts
(including by facsimile or other electronic transmission), each of which shall
be deemed to be an original and all of which together shall be deemed to be one
and the same instrument.

 

8. Taxation. The Grantee shall be solely responsible for any personal tax
consequences arising from this Agreement and the holding and termination of the
Restricted Stock.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

 

  

IN WITNESS WHEREOF, the Company and the Grantee have each executed this
Agreement as of the date and year first above written 

 

CAS MEDICAL SYSTEMS, INC.

 

 

By: /s/ Jeffery Baird___________

Name: Jeffery Baird

Title: CFO

  

 

GRANTEE:

 

  

/s/ Thomas M. Patton__________

Name: Thomas M. Patton

 

[Signature Page to Restricted Stock Termination Agreement]

 

 

 

Exhibit A

 

Restricted Stock

      Restricted Stock Grant Date   Number of shares of Restricted Stock August
27, 2010   150,000

  

 

